PER CURIAM.
This cause is before us on appeal from an order of the Deputy Commissioner awarding 70 percent permanent partial disability benefits, finding that the claimant had failed to undertake a job search after reaching maximum medical improvement, and allowing the employer/carrier an offset for cost of living increases provided claimant by Social Security. We AFFIRM the Deputy’s award of benefits and his finding that claimant’s job search was undertaken prior to reaching maximum medical improvement. However, as conceded by the employer/carrier, they are not entitled to an offset for Social Security cost of living increases. A. C. Scott Construction & Paving Company, Inc. v. Miller, IRC Order 2-3906 (September 11, 1979). On that point we REVERSE. The petition for attorney fees was not filed with petitioner’s brief and is, therefore, DENIED.
MILLS, C. J., and McCORD, J., concur.
BOOTH, J., dissents with an opinion.